Citation Nr: 1731753	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO. 13-25 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1989 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that this claim was remanded by the Board in a June 2015 decision for further development, to include a new VA examination to address the extent to which all the Veteran's service connected disabilities affect his ability to obtain or retain substantially gainful employment. Said development was properly completed, and the claim is now properly before the Board.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: a skin disorder, evaluated as 60 percent disabling prior to June 1, 2016, and as 30 percent disabling thereafter; residuals of a meniscal injury of the left knee with degenerative joint disease, evaluated as 10 percent disabling prior to June 19, 2014, and as 20 percent disabling thereafter; and degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; his combined rating was 80 percent prior to March 1, 2010; 70 percent from March 1, 2010, to June 1, 2016; and 60 percent thereafter. 

2. The Veteran's service-connected disabilities do not combine to render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has been afforded VA examinations regarding his claim, as discussed below, and relevant opinions have been obtained. The Board finds the examinations to be adequate.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

The Veteran asserts that he is entitled to a TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016). Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2016). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2016). 

The Veteran's service-connected disabilities include a skin disorder, evaluated as 60 percent disabling prior to June 1, 2016, and as 30 percent disabling thereafter; residuals of a meniscal injury of the left knee with degenerative joint disease, evaluated as 10 percent disabling prior to June 19, 2014, and as 20 percent disabling thereafter; and degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling; his combined rating was 80 percent prior to March 1, 2010; 70 percent from March 1, 2010, to June 1, 2016; and 60 percent thereafter. Given the foregoing, the Veteran met the minimum schedular requirements for a TDIU prior to June 1, 2016, but does not meet the minimum schedular requirements as of that date. See 38 C.F.R. §§ 4.16(a), 4.25 (2016). Thus, the only basis for the assignment of a TDIU as of June 1, 2016, is on an extraschedular basis. The Board will thus consider the Veteran's entitlement to a TDIU on a schedular basis prior to June 1, 2016, and on an extraschedular basis throughout the course of the appeal.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2016). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15 (2016)). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Id. 

Additionally, the Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16." Kellar v. Brown, 6 Vet. App. 157, 162 (1994). While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016).").

Upon review of the record, the Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities. In this case, the medical evidence shows that the Veteran has received ongoing treatment for the symptoms of his service-connected disabilities. However, most recently, the Veteran has reported that he received a two-year associate's degree in psychology and is currently working to obtain an associate's degree in radiology. See October 2016 VA examination report. Furthermore, the same VA examination, which is the most recent of record, reflects that while the Veteran is unable to tolerate physical activities such as extended walking or heavy lifting, he can tolerate sedentary activities. 

The Veteran underwent several VA examinations during the course of his claims with VA. During the August 2009 VA examination, the Veteran complained of disabilities to his joints, his spine and skin. The Veteran reported being unemployed for two years, and having lost four jobs in the past four years because of his knee and back conditions. However, he further reported work loss of two months during the last twelve months, when he worked in gardening and mowing lawns, due to pain with standing and walking. The examiner reported that the Veteran was able to drive and perform activities of daily living. Pertinently, the examiner opined that the Veteran's claimed conditions had no effect on his occupation as long as he could change positions when needed.

At a January 2011 VA examination, the examiner considered all the Veteran's service-connected disabilities but found them, together, to have no functional impact on his ability to work.

In March 2014, the Veteran underwent another VA examination for his claimed skin condition. The examiner confirmed a diagnosis of Acanthosis Nigricans. The Veteran stated he was a semi-pro football coach and was unable to continue his coaching activities because he cannot tolerate working in hot or warm weather. The examiner did not comment further on the Veteran's ability or inability to work at that time.  

In February 2015, the Veteran underwent a VA examination for his knee and lower leg conditions. The examination reflects that the entire claims file was reviewed and an in-person examination was conducted. The Veteran complained of knee pain and swelling confining him to bed for several days at a time. He further reported buckling of his left knee intermittently, and that his family has to bring him food. The Veteran reported being unemployed since 2007. Pertinently, the examiner opined that the Veteran's condition impacts his ability to work. Specifically, the examiner stated that the Veteran is unable to participate in heavy physical labor to include lifting, carrying, prolonged standing or walking. However, the examiner specifically stated that sedentary labor is not precluded.

Most recently, the Veteran underwent an examination in October 2016 for an assessment of his skin conditions. The examination report indicates that the entire claims file was reviewed and an in-person examination was conducted. Pertinently, the examiner opined that the Veteran's skin conditions do not impact his ability to work. Furthermore, the Veteran did not make mention of his activities as a semi-pro football coach during this examination.

In October 2016, the Veteran underwent another VA examination for his skin, back and knee conditions. The Veteran complained of his residuals of a meniscal injury to the left knee with degenerative joint disease, which the examiner notes has progressed and become bilateral patellofemoral syndrome and right knee osteoarthritis. The Veteran further reported difficulty walking as well as flare ups of the left knee. Pertinently, the examiner opined that the Veteran's claimed knee conditions have a functional impact, and specifically, render the Veteran unable to do extended standing or walking. The Veteran was also assessed for claimed back conditions, to include degenerative disc disease of the lumbar spine. The Veteran complained of constant pain and decreased range of motion. Pertinently, the examiner opined that the functional impact of his thoracolumbar spine disorder is that he is unable to lift heavy objects. 

The October 2016 examiner further rendered a general opinion considering all the Veteran's claimed disabilities as well as his education, military records and review of the entire claims file including all medical records. As previously mentioned, the Veteran reported having received a two-year degree in psychology and stated that he was currently working to obtain an associate's degree in radiology. Pertinently, the examiner indicated that there are no work restrictions due to the Veteran's skin conditions. However, the examiner concluded that while there are restrictions including inability to do extended walking or heavy lifting due to problems with the knees and back, the Veteran can perform sedentary work activities.

In finding that the Veteran's service-connected disabilities do not cause him to be unemployable, the Board acknowledges that there are indeed competent opinions of record indicating that the Veteran has a significant level of impairment. The Board has also considered the lay statements from the Veteran, his children, and his representative, all submitted in support of the Veteran's claim, indicating in pertinent part complaints of pain and inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the Veteran's lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Although the Board finds that the Veteran does indeed have a significant level of impairment due to his skin, knee and back-related symptoms, as discussed by the October 2016 VA examinations, the Board notes that the Veteran has consistently been assessed as capable of sedentary employment, and is currently pursuing an education in radiology. Finally, the record does not contain evidence that the Veteran's service-connected disabilities take him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a TDIU claim on a schedular or an extraschedular basis. 


ORDER

Entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


